Title: From George Washington to the United States Senate, 24 January 1794
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States, 24th Jany 1794.
          
          I nominate William Bradford, of Pennsylvania, to be Attorney General for the United
            States; vice Edmund Randolph appointed Secretary of State. and,
            Ray Greene, of Rhode Island, to be Attorney for the United States in the District of
            Rhode Island; vice William Channing, deceased.
          
            Go: Washington
          
        